DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 03/13/2020 are accepted.

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is Baillot et al. (“Automatic Modeling of Knee Joint Motion for the Virtual Reality Dynamic Anatomy (VRDA) tool”, Studies in Health and Technology and Informatics, 1999).
Baillot teaches providing augmented reality overlay of 3D animations on the patients joints via an HMD (A system for automatic modeling of anatomical joint motion for use in the Virtual Reality Dynamic Anatomic (VRDA) tool is described. The modeling method described in this article relies on collision detection. An original incremental algorithm use this information to achieve stable positions and orientations of the tibia on the femur for each angle considered between these two components on the range of motion. The stable states then become the basis for a look-up table employed in the animation of the motion of the joint. The strength of the method lies in its robustness to animate any “normal” anatomical joint, given a set of kinematic constraints for the joint type as well as an accurate 3D geometric model of the joint. See Abstract)( Realistic modeling of joint motion is essential for the design and implementation of the Virtual Reality Dynamic Anatomy tool (VRDA). The VRDA tool is an augmented reality visualization tool for teaching the motion of anatomical joints [1][2]. The VRDA tool will enable a user manipulating the joint of a subject as depicted in Figure1, to visualize a virtual model of the inner bony anatomy superimposed on the limb. This will be achieved using tracking and real-time rendering of a virtual model of the inner components of the knee using an optical see-through 3D display. See page 1, introduction, paragraph 1).
Balliot is silent to the limitations “generating, by the processor, plane data for a representation of a plane to be rendered via the display with the three-dimensional representation of the joint, the plane having a position and an orientation fixed relative to a bone of the joint; and adjusting, by the processor, the plane data to update the position and the orientation of the plane in accordance with the movement of the joint.” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 is allowed.

Balliot is silent to the limitations “generating, by the processor, plot data for a graphical representation of the test data to be rendered via the display, the graphical representation comprising a plot and an indicator disposed at a position along the plot; and adjusting, by the processor, the plot data to update the position of the indicator during the playback such that the position of the indicator is representative of a current position of the mobile bone as depicted via the three-dimensional representation.” of claim 14 when read in light of the rest of the limitations in claim 14 and thus claim 14 is allowed.

Balliot is silent to the limitations “wherein the processor is further configured through the execution of the modeling instructions to generate plane data for a representation of a plane to be rendered via the display with the three-dimensional representation of the joint, the plane having a position and an orientation fixed relative to the mobile bone of the joint; and wherein the processor is further configured through the execution of the modeling instructions to adjust the plane data to update the representation of the plane in accordance with the movement of the joint.” of claim 22 when read in light of the rest of the limitations in claim 22 and thus claim 22 is allowed.

Claims 2-13, 15-21, and 23 are allowed because they depend on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Thomas Proll (“Data Acquisition and Motion Interpolation for a Multimodal Medical Training Environment”, 2006), generally refers to methods and techniques for data acquisition of knee joint data and models and data interpolation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611